Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 9 February 2021 have been entered. Claims 1-4, 6-14, 16-20 have been amended. Claims 5, 15 have been canceled.  No claims have been added. Claims 1-4, 6-14, 16-20 are still pending in this application, with claims 1 and 11 being independent.

Allowable Subject Matter
Claims 4 and 14 would be allowable if rewritten to overcome the double patenting rejection(s) and the objection to claim 1 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest the XR device of claim 2, wherein the controller is further configured to: 
control the display to display extrapolated the AR image to which the blurring filter effect is applied, to be narrower than a preset reference area when the POI area is farther than a preset reference distance away from the XR device, and 
control the display to display the extrapolated AR image to which the blurring filter effect is applied, to be wider than the preset reference area when the POI area is closer than the preset reference distance away from the XR device.
In summary, the prior art of record does not disclose, as interpreted from the published specification Figs. 33a, 33b and [0518]-[0522]:
When the POI area is farther away from the XR device, apply blur to an area narrower than a preset reference area (a real world image superimposed with the AR image).  The effect is blur is applied to the AR image inside the preset reference area.
When the POI area is closer to the XR device, apply blur to an area wider than a preset reference area.  The effect is blur is applied to the AR image outside the preset reference area and optionally inside the preset reference area.

Regarding claim 14, claim 14 contains the allowable subject matter described in claim 4 and the reasons for the art of record not being combinable to disclose claim 14 are the same as claim 4.  Therefore, claim 14 is objected to as being a dependent claim with allowable subject matter for the same reasons as claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (“Gurevich”, US Pre-Grant Publication 20120224060 A1), in view of Lee et al. (“Lee”, US Pre-Grant Publication 20170187963 A1), in view of Ambrus et al. (“Ambrus”, US Pre-Grant Publication 20170115488 A1).

Regarding claim 1, Gurevich discloses an extended reality (XR) device (Gurevich (Fig. 1 [0042] displays an image (104) on a HUD portion of the windshield.) comprising:
a camera configured to capture a first image in front of the XR device (Gurevich Fig. 9 (903)); 
a display configured to display the first image, the display including a transparent portion (Gurevich (Fig. 9 [0051]) illustrates a HUD projector (906) ;
a sensor configured to sense peripheral environment information surrounding the XR device (Gurevich (Fig. 9 [0051]) discloses an external camera that may contain both IR and visible light cameras.); and 
a controller (Gurevich Fig. 9 (905)) configured to: 
determine a point-of-interest (POI) area based on the first image (Gurevich (Fig. 4 [0045]) illustrates a system that identified a “P” parking sign.), 
extract a POI image from the POI area. (Gurevich (Fig. 4 [0045]) illustrates identifying POIs in the driver’s field of view.)

Gurevich does not describe a wireless communication module configured to transceive data with a vehicle or an external device associated with the vehicle.
However, these features are well known in the art as taught by Lee. For example, Lee discloses a wireless communication module configured to transceive data with a vehicle or an external device associated with the vehicle. (Lee [0040] transmits and receives data through an interface unit of the display device.  Lee [0050] receives and transmits driving information.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Gurevich’s system for reducing driver distraction with Lee’s display device for a vehicle because Gurevich’s system comprises similar communication devices such as a GPS receiver (Fig. 10).

generate an extrapolated augmented reality (AR) image by applying linear extrapolation between AR images changed based on a passage of time, and 
control the display to display the extrapolated AR image overlapping with the POI area, 
wherein the linear extrapolation is a method for estimating data values using a linear equation, and means a method for searching for data estimated on a straight line connecting two data which are known.
However, these features are well known in the art as taught by Ambrus. For example, Ambrus discloses generate an extrapolated augmented reality (AR) image by applying linear extrapolation between AR images changed based on a passage of time (Ambrus [0012] discloses the example where a virtual image shifts to the right by a distance proportional to the distance the user moves to the left.  Ambrus (Fig. 2 [0036]) extrapolates the motion of a virtual reality device to a future time based on the current pose and the detected motion of the VR device.), and 
control the display to display the extrapolated AR image overlapping with the POI area (Ambrus (Fig. 2 [0039]) illustrates a virtual object (211) displayed with respect to the predicted future pose (207).), 
wherein the linear extrapolation is a method for estimating data values using a linear equation, and means a method for searching for data estimated on a straight line connecting two data which are known.  (Ambrus [0012] discloses the example where a virtual image shifts to the right by a distance proportional to the 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Gurevich’s system for reducing driver distraction, Lee’s display device for a vehicle with Ambrus’s system for remote rendering of virtual images because Ambrus’s system virtual images appear not to move relative to the real world [0012].

Regarding claim 7, the claimed invention for claim 1 is shown to be met with explanations from Gurevich, Lee, and Ambrus above.
Gurevich and Lee as modified by Ambrus further teach the XR device of claim 1, wherein the controller is further configured to: 
determine a position of a current POI area of a current time period based on positions of a PO area of at least two previous time periods prior to the current time period, and 
control the display to display the extrapolated AR image on the position of the current POI area.  (Ambrus [0057] changes different aspects of a virtual image by an amount proportional to the difference between a predicted pose and the current pose.  Ambrus shifts the virtual object by a distance responsive to the movement of the VR device.  Ambrus [0058] displays adjusted virtual objects.)

Regarding claim 11, in light of the rejection in claim 1, the method in claim 11 is similar and performed by the device in claim 1. Therefore, claim 11 is rejected for the same reason as claim 1.

Regarding claim 17, in light of the rejection in claim 7, the medium in claim 17 is similar and implemented with the device in claim 7. Therefore, claim 17 is rejected for the same reason as claim 7.

Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (“Gurevich”, US Pre-Grant Publication 20120224060 A1), in view of Lee et al. (“Lee”, US Pre-Grant Publication 20170187963 A1), in view of Ambrus et al. (“Ambrus”, US Pre-Grant Publication 20170115488 A1), in view of Ahn et al, (“Ahn”, US Pre-Grant Publication 20140168265 A1).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Gurevich, Lee, and Ambrus above.
Gurevich, Lee, and Ambrus do not describe the XR device of claim 1, wherein the controller is further configured to: control the display to display the extrapolated AR image with a blurring filter effect applied to the extrapolated AR image while overlapping the AR image with the POI area.
However, these features are well known in the art as taught by Ahn. For example, Ahn discloses the XR device of claim 1, wherein the controller is further configured to: control the display to display the extrapolated AR image with a blurring filter effect applied to the extrapolated AR image while overlapping the AR image with the POI area.  (Ahn (Fig. 3 [0058]-[0059]) adds fog or blur to an augmentation when the augmentation is a long distance away from the user.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Gurevich’s system for reducing driver distraction, Lee’s display device for a vehicle, Ambrus’s system for remote rendering of virtual images with Ahn’s AR HUD because Ahn’s AR HUD also differentially displays the size of the information image according to a current distance from the vehicle, thereby enabling the driver to naturally feel three-dimensionality [0061].

Regarding claim 12, in light of the rejection in claim 2, the method in claim 12 is similar and performed by the device in claim 2. Therefore, claim 12 is rejected for the same reason as claim 2.

Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (“Gurevich”, US Pre-Grant Publication 20120224060 A1), in view of Lee et al. (“Lee”, US Pre-Grant Publication 20170187963 A1), in view of Ambrus et al. (“Ambrus”, US Pre-Grant Publication 20170115488 A1), in view of Ahn et al, (“Ahn”, US Pre-Grant Publication 20140168265 A1), in view of Makino (US Pre-Grant Publication 20200150432 A1).

Regarding claim 3, the claimed invention for claim 2 is shown to be met with explanations from Gurevich, Lee, Ambrus, and Ahn above.
Gurevich, Lee, Ambrus, and Ahn do not describe the XR device of claim 2, wherein the controller is further configured to: apply the blurring filter effect to an outer line of the extrapolated AR image.
However, these features are well known in the art as taught by Makino. For example, Makino discloses the XR device of claim 2, wherein the controller is further configured to: apply the blurring filter effect to an outer line of the AR image.  (Makino [0014] blurs an outer edge of an augmented image.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Gurevich’s system for reducing driver distraction, Lee’s display device for a vehicle, Ambrus’s system for remote rendering of virtual images, Ahn’s AR HUD with Makino’s vehicle AR display because with Makino’s display, it is possible to arrange the augmented real image in the vicinity of an area [0013].

Regarding claim 13, in light of the rejection in claim 3, the medium in claim 13 is similar and implemented with the device in claim 3. Therefore, claim 13 is rejected for the same reason as claim 3.

Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (“Gurevich”, US Pre-Grant Publication 20120224060 A1), in view of Lee et al. (“Lee”, US Pre-Grant Publication 20170187963 A1), in view of Ambrus et al. (“Ambrus”, US Pre-Grant Publication 20170115488 A1), in view of Lin et al. (“Lin”, US Pre-Grant Publication 20200186775 A1).

Regarding claim 6, the claimed invention for claim 1 is shown to be met with explanations from Gurevich, Lee, and Ambrus above.
Gurevich, Lee, and Ambrus per se do not describe the XR device of claim 1, wherein the controller is further configured to: 
generate an enlarged version of the extrapolated AR image being enlarged as much as a predetermined ratio based on AR images of at least two previous time periods, and 
control the display to display the enlarged version of the extrapolated AR image overlapping with the POI area.
However, these features are well known in the art as taught by Ambrus and Lin. For example, Ambrus and Lin disclose the XR device of claim 5, wherein the controller is further configured to: 
generate an enlarged version of the extrapolated AR image being enlarged as much as a predetermined ratio based on AR images of at least two previous time periods, and 
control the display to display the enlarged version of the extrapolated AR image overlapping with the POI area.  (Ambrus [0057] changes different aspects of a virtual image by an amount proportional to the difference between a predicted pose and the current pose.  Ambrus [0058] displays adjusted virtual objects.  Lin (Fig. 6 [0033]) enlarges a virtual object based on the change in depth of the virtual object.)

Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Gurevich’s system for reducing driver distraction, Lee’s display device for a vehicle, Ambrus’s system for remote rendering of virtual images with Lin’s system that adjusts virtual objects because Lin’s system enlarges or reduces the size of the virtual object based on the virtual object’s depth [0033].

Regarding claim 16, in light of the rejection in claim 6, the medium in claim 16 is similar and implemented with the device in claim 6. Therefore, claim 16 is rejected for the same reason as claim 6.

Claim(s) 8, 9, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (“Gurevich”, US Pre-Grant Publication 20120224060 A1), in view of Lee et al. (“Lee”, US Pre-Grant Publication 20170187963 A1), in view of Ambrus et al. (“Ambrus”, US Pre-Grant Publication 20170115488 A1), in view of Seo et al. (“Seo”, US Pre-Grant Publication 20140063064 A1).

Regarding claim 8, the claimed invention for claim 1 is shown to be met with explanations from Gurevich, Lee, and Ambrus above.
Gurevich, Lee, and Ambrus do not describe the XR device of claim 1, wherein the controller is further configured to: control the display to display the extrapolated AR image on the POI area with a blink effect applied to the extrapolated AR image, wherein the blink effect fades the extrapolated AR image in and out at a predetermined time interval.
However, these features are well known in the art as taught by Seo. For example, Seo discloses the XR device of claim 1, wherein the controller is further configured to: control the display to display the extrapolated AR image on the POI area with a blink effect applied to the extrapolated AR image, wherein the blink effect fades the extrapolated AR image in and out at a predetermined time interval.  (Seo (Fig. 8 [0201]-[0202]) illustrates flashing a virtual object identifying an external vehicle.  Seo reduces the period of flashing (faster flashing) of a contour line surrounding the vehicle (810) when the distance to the external vehicle is reduced.  A contour line surrounding the vehicle is interpreted as on the POI area.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Gurevich’s system for reducing driver distraction, Lee’s display device for a vehicle, Ambrus’s system for remote rendering of virtual images with Seo’s AR system for vehicles because Seo’s system changes the blinking rate depending on the distance to an external vehicle, thus setting a predetermined time interval [0202].

Regarding claim 9, the claimed invention for claim 8 is shown to be met with explanations from Gurevich, Lee, Ambrus, and Seo above.
Gurevich, Lee, and Ambrus as modified by Seo further teach the XR device of claim 8, wherein the controller is further configured to: 
control the display to display a blink period of the extrapolated AR image to be slower than a preset reference period when the POI area is farther away from the XR device than a preset reference distance, and 
control the display to display the blink period of the extrapolated AR image to be faster than the preset reference period when the POI area is closer to the XR device than the preset reference distance.  (Seo (Fig. 8 [0201]-[0202]) illustrates flashing a virtual object identifying an external vehicle.  Seo reduces the period of flashing (faster flashing) of a contour line surrounding the vehicle (810) when the distance to the external vehicle is reduced.)

Regarding claim 18, in light of the rejection in claim 8, the medium in claim 18 is similar and implemented with the device in claim 8. Therefore, claim 18 is rejected for the same reason as claim 8.

Regarding claim 19, in light of the rejection in claim 9, the medium in claim 19 is similar and implemented with the device in claim 9. Therefore, claim 19 is rejected for the same reason as claim 9.

Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (“Gurevich”, US Pre-Grant Publication 20120224060 A1), in view of Lee et al. (“Lee”, US Pre-Grant Publication 20170187963 A1), in view of Ambrus et al. (“Ambrus”, US Pre-Grant Publication 20170115488 A1), in view of Ramsby et al. (“Ramsby”, US Pre-Grant Publication 20150254905 A1).

Regarding claim 10, the claimed invention for claim 1 is shown to be met with explanations from Gurevich, Lee, and Ambrus above.
Gurevich, Lee, and Ambrus do not describe the XR device of claim 1, wherein the controller is further configured to: 
control the display to display a magnified version of the extrapolated AR image being enlarged more than a predetermined magnification when the POI area is farther away from the XR device than a preset reference distance, and 
control the display to display the magnified version of the extrapolated AR image to be less than or equal to the predetermined magnification when the POI area is closer to the XR device than the preset reference distance.
However, these features are well known in the art as taught by Ramsby. For example, Ramsby discloses the XR device of claim 1, wherein the controller is further configured to: 
control the display to display a magnified version of the extrapolated AR image being enlarged more than a predetermined magnification when the POI area is farther away from the XR device than a preset reference distance, and 
control the display to display the magnified version of the extrapolated AR image to be less than or equal to the predetermined magnification when the POI area is closer to the XR device than the preset reference distance.  (Ramsby [0024] changes the apparent size of an AR object as a function of depth.  The AR object size is increased when the AR object is displayed at farther perceived distances.  The AR object size is decreased when the AR object is displayed at nearer perceived distances.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Gurevich’s system for reducing driver distraction, Lee’s display device for a vehicle, Ambrus’s system for remote rendering of virtual images with Ramsby’s system for setting the size of an AR object because Ramsby’s system may also set the line thickness in an AR object [0025] which is similar to the Instant Application Fig. 40.

Regarding claim 20, in light of the rejection in claim 10, the medium in claim 20 is similar and implemented with the device in claim 10. Therefore, claim 20 is rejected for the same reason as claim 10.

Response to Arguments
The Applicants’ arguments (page 9 filed 9 February 2021) regarding the objection to claim 1 have been fully considered and found persuasive.  The spelling issue with respect to “transceive” has been resolved.  Thus, the objection to claim 1 has been withdrawn.

The Applicants’ arguments (page 8 filed 9 February 2021) regarding the Double Patenting rejections of claims 1-4, 6-14, 16-20 have been fully considered and found persuasive.  A Terminal Disclaimer for US Patent 10448218 B2 was filed by the Applicants on 9 February 2021.  Said Terminal Disclaimer was approved by the Office on 10 February 2021.  Thus, the Double Patenting rejections of claims 1-4, 6-14, 16-20 have been withdrawn.

The Applicants’ arguments (pages 8-14 filed 9 February 2021) regarding the 35 USC 103 rejections of claims 1-4, 6-14, 16-20 have been fully considered.
The Applicants generally argue the art of record does not disclose the new independent claim limitations: generate an extrapolated augmented reality (AR) image by applying linear extrapolation between AR images changed based on a passage of time, and 
control the display to display the extrapolated AR image overlapping with the POI area, 
wherein the linear extrapolation is a method for estimating data values using a linear equation, and means a method for searching for data estimated on a straight line connecting two data which are known.
The Examiner finds this argument moot because of disclosures in the reference Ambrus.  Ambrus discloses moving a virtual image proportionally to the distance a user (VR device) moves.  A proportional equation is a special case of a linear equation, the 
Thus, the 35 USC 103 rejections of claims 1-4, 6-14, 16-20 have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613